UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4867


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID RICH, a/k/a Oakie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00438-WDQ-1)


Submitted:   June 30, 2014                    Decided:   July 2, 2014


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel H. Ginsburg, THE LAW OFFICE OF DANIEL GINSBURG, LLC,
Rockville, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Michael C. Hanlon, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Rich appeals the 360-month sentence imposed at

his   resentencing           hearing     on          drug,   firearms,       and       related

offenses.         On     appeal,       Rich      asserts      that    his    sentence      is

unreasonable and is in contravention of the recent Supreme Court

decision in Alleyne v. United States, 133 S. Ct. 2151 (2013).

For the following reasons, we affirm.

             We review a sentence for reasonableness, applying “the

familiar abuse-of-discretion standard.”                       Gall v. United States,

552   U.S.   38,       46    (2007).        We       first   review   for    “significant

procedural error,” which includes, as relevant here, “failing to

adequately       explain      the     chosen         sentence.”       Id.   at     51.      To

adequately explain the sentence, “the district court must make

an individualized assessment” by “apply[ing] the relevant [18

U.S.C.] § 3553(a) [(2012)] factors to the specific circumstances

of the case before it.”               United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009) (internal quotation marks omitted).                                  “The

sentencing       judge       should     set       forth      enough    to    satisfy      the

appellate court that he has considered the parties’ arguments

and   has    a      reasoned        basis     for       exercising     his       own     legal

decisionmaking authority.”              Rita v. United States, 551 U.S. 338,

356 (2007); see Carter, 564 F.3d at 330.                           The district court,

however,     need      not    explicitly         reference     §   3553(a)    or       discuss

every factor on the record, particularly when the sentence is

                                                 2
within the advisory Guidelines range.       United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006).

           After reviewing the sentencing transcript, we conclude

that the district court adequately explained its reasons for

imposing the chosen sentence.       In response to counsel’s argument

for a sentence below the Guidelines range, the district court

took note of the need for deterrence and Rich’s extensive and

violent   criminal    history,     but   found    that     those   factors

outweighed his post-sentencing rehabilitation and the asserted

reduced risk of recidivism at the time of his release.                   The

court’s implicit assignment of greater weight to the nature and

circumstances of Rich’s offense and the need for the sentence to

promote the other § 3553(a) factors articulated by the court did

not amount to an abuse of discretion.        United States v. Rivera-

Santana, 668 F.3d 95, 105 (4th Cir. 2012) (stating that it was

within district court’s discretion to accord more weight to host

of   aggravating   factors   in   defendant’s    case    and   decide   that

sentence imposed would serve § 3553 factors on whole).

           Rich also argues that the district court failed to

address his argument that a variant sentence was necessary due

to the disparity of his sentence compared to that of his co-

conspirator.   We have recognized that 18 U.S.C. § 3553(a)(6) is

aimed primarily at eliminating national sentencing inequity, not

differences between co-defendants.        United States v. Withers,

                                    3
100 F.3d 1142, 1149 (4th Cir. 1996); see also United States v.

Simmons,      501   F.3d   620,    623-24       (6th    Cir.          2007)    (collecting

cases).        Further,    a    district        court       has       “extremely     broad

discretion when determining the weight to be given each of the

§ 3553(a) factors.”        United States v. Jeffery, 631 F.3d 669, 679

(4th   Cir.    2011).      Here,    the    district         court       —     although   not

directly addressing Rich’s argument that he should receive a

lesser sentence than his co-conspirator based on his role in the

offense — indicated that the quantity of drugs for which Rich

was responsible, the violence in Rich’s offenses, and Rich’s

extensive criminal history supported the chosen sentence.

              Rich repeats his claims in support of his argument

that his sentence is substantively unreasonable.                               Substantive

reasonableness is determined by considering the totality of the

circumstances,      and,   if     the   sentence       is    within         the   properly-

calculated      Guidelines        range,       we   apply         a     presumption      of

reasonableness.         United States v. Strieper, 666 F.3d 288, 295

(4th Cir. 2012).        Our review convinces us that Rich’s arguments

on appeal do not rebut that presumption.

              Finally, we reject Rich’s argument that his statutory

sentence for Count One is improper because it was based on a

prior conviction to which he did not admit and that was not

proven to the jury beyond a reasonable doubt.                               This issue is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

                                           4
228-35 (1998).        Although Rich suggests that the case is losing

its sustainability, Alleyne did not overrule Almendarez-Torres.

See United States v. McDowell, 745 F.3d 115, 124 (4th Cir. 2014)

(“Almendarez-Torres      remains   good   law   . . . .”),    petition     for

cert. filed, __ U.S.L.W. __ (June 16, 2014) (No. 13-10640); see

United States v. Blair, 734 F.3d 218, 227 (3d Cir. 2013).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented    in   the   materials     before

this court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                     5